UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-6675


JAKE HENDRIX,

                Plaintiff - Appellant,

          v.

THE STATE OF SOUTH CAROLINA; DIRECTOR MICHAEL MOORE,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Florence. J. Michelle Childs, District Judge.
(4:14-cv-00971-JMC)


Submitted:   July 23, 2015                 Decided:    July 28, 2015


Before NIEMEYER and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Jake Hendrix, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Jake Hendrix seeks to appeal the district court’s order

denying relief on his 28 U.S.C. § 2254 (2012) petition.                     The

district court referred this case to a magistrate judge pursuant

to   28   U.S.C.   §   636(b)(1)(B)   (2012).      The     magistrate   judge

recommended that relief be denied and advised Hendrix that failure

to file timely objections to this recommendation could waive

appellate    review    of   a   district   court   order    based    upon   the

recommendation.

      The timely filing of specific objections to a magistrate

judge’s recommendation is necessary to preserve appellate review

of the substance of that recommendation when the parties have been

warned of the consequences of noncompliance.             Wright v. Collins,

766 F.2d 841, 845-46 (4th Cir. 1985); see also Thomas v. Arn, 474

U.S. 140 (1985).       Hendrix has waived appellate review by failing

to   file   specific    objections    after   receiving     proper    notice.

Accordingly, we deny Hendrix’s motion to appoint counsel, deny a

certificate of appealability and dismiss the appeal.

      We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                     DISMISSED




                                      2